DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/24/2021 has been entered.

Response to Amendment

Acknowledgment is made that claims 1, 3, 6, 7-10, 13, 17, 19, 22, 24, 25, 27 and 29 are amended.  Claim 14 is canceled.  Claims 1-13 and 15-29 are pending in the instant application.

Response to Arguments

Applicant’s arguments, see Remarks, filed on 2/24/2021 have been fully considered.
 
Claim Rejections under 35 U.S.C. 102
Claims 1, 2, 5, 10, 11, 13, 14, 16-22, 25 and 27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Faulhaber, Jr. et al. (US 2019/0156247), hereinafter Faulhaber.

Claim 1 has been amended with the following features:
“receiving, at circuitry for a switch, a request to load a neural network to an inference resource located at the switch, the request including information to load the neural network to the inference resource located at the switch;
storing a copy of the information to a storage coupled with the switch; and loading the neural network to the inference resource located at the switch using the information included in the-request to provide an artificial intelligence (AI) service to users requesting the AI service.” (Emphasis added)

Independent claims 10, 17 have been amended with similar features.

On page 13 of the Remarks, applicant argues Faulhaber does not describes the elements of “load a neural network to an inference resource located at the 

Dependent Claims 2-9, 11-13, 14-16 and 18-29 
Applicant argues these claims conditionally based on the argument presented to their parent claim(s). Applicant’s argument is persuasive, therefore, a new ground of rejection is made in light of the amendment.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1.  Claims 1, 2, 5, 10, 11, 13, 16-22, 25 and 27 are rejected under 35 U.S.C. 103 for being unpatented by Faulhaber, Jr. et al. (US 2019/0156247), hereinafter Faulhaber in view of Shi et al. (US 2020/0053155), hereinafter Shi.

As for claim 1, Faulhaber teaches a method comprising:

storing a copy of the information to a storage coupled with the switch (paragraph [0032] describes the dynamic router includes a model selector which includes a ML model that was trained to, using characteristics of the inference request, generate inference results identifying models to process the inference requests); and
loading the neural network to the inference resource using the information included in the request (paragraphs [0029] and [0032] describe the user request service provided by the ML models e.g. a text/speech translation of a language to another language, the model selector of the dynamic router selects a ML model or uses its own ML model, using characteristics of the request to generate inference results).
Faulhaber fails to teach
wherein an inference resource is located at a switch;
wherein a neural network is loaded to an inference resource located at the switch to provide an artificial intelligence service to users requesting the AI service.

Shi discloses wherein an inference resource is located at a switch (Fig. 4, UPF 420 and inference module 427; paragraphs [0039]-[0040] describe IF models are deployed at gateways which are referred to as UPFs, the UPF gateway supports features and capabilities to facilitate user plane operation such as packet routing and forwarding, packet inspection and other features, therefore, the UPF gateway is construed as a switch);
wherein a neural network is loaded to an inference resource located at the switch to provide an artificial intelligence service to users requesting the AI service (paragraphs [0002] and [0041] describe service operators look to a network to be able to detect a specific application, multiple AI models can be used to provide IF models to the UPFs, at the UPFs, IF models can be used to recognize application in live traffic to allow operators to provide service treatments with respect to the recognized applications in the live traffic).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Shi for having a gateway that hosts an inference module.  The teachings of Shi, when implemented in the Faulhaber system, will allow one of ordinary skill in the art to perform a service. One of ordinary skill in the art would be motivated to utilize the teachings of Shi in the Faulhaber system in order to use the inference models at the gateways to recognize applications in the data flow in the gateways which allows an operators at the gateways 


As for claim 2, the combined system of Faulhaber and Shi teaches 
receiving an AI service request that includes a data payload (Faulhaber: paragraph [0029] describes a user sends a message to the machine learning service within a request);
determining whether the AI service request can be fulfilled using the loaded neural network (Faulhaber: paragraphs [0031]-[0032] describe the machine learning service includes a dynamic router which includes a model selector component selecting which one of the group of ML models to provide the request in order to cause a recipient model to generate an inference result);
inputting the data payload to the loaded neural network if the AI service request can be fulfilled using the loaded neural network (Faulhaber: paragraph [0032] describes the model selector component, for a received request, selects which one or ones of the group of ML models to provide the request to, in order to cause the recipient model(s) to generate an inference result); and
sending a generated result to a requestor of the AI service that is based on the inputted data payload (Faulhaber: paragraph [0034] describes the dynamic router includes a result generator for accessing inference results and determining what results are to be provided to a requesting client).



As for claim 10, Faulhaber teaches an apparatus comprising:
an interface to be coupled with a link (Fig. 11, paragraph [0138] describes a network interface coupled to an I/O interface; paragraph [0142] describes the network interface is configured to exchange data with other devices); and
circuitry at a device to execute or implement logic (paragraphs [0139]-[0140] describe a processor executes instructions), the logic to:
receive, through the interface, a request to load a neural network to an inference resource (paragraphs [0032] describe a dynamic router receives a request, selects a machine learning (ML) model to forward the request that enables the selected ML model to generate an inference result), the request to include information to load the neural network to the inference resource (paragraphs [0032] describe the characteristics of the inference request are used to generate inference results identifying models to process the inference request);
store a copy of the information to a storage to be coupled with the switch (paragraph [0032] describes the dynamic router includes a model selector which 
load the neural network to the inference resource using the information included in the request (paragraph [0032] describes the model selector of the dynamic router selects a ML model or uses its own ML model, using characteristics of the request).
Faulhaber fails to teach
wherein an inference resource is located at a switch;
wherein a neural network is loaded to an inference resource located at the switch to provide an artificial intelligence (AI) service to users requesting the AI service.
However, it is well known in the art, to implement inference resource at gateways, as evidenced by Shi.
Shi discloses wherein an inference resource is located at a switch (Fig. 4, UPF 420 and inference module 427; paragraphs [0039]-[0040] describe IF models are deployed at gateways which are referred to as UPFs, the UPF gateway supports features and capabilities to facilitate user plane operation such as packet routing and forwarding, packet inspection and other features, therefore, the UPF gateway is construed as a switch);
wherein a neural network is loaded to an inference resource located at the switch to provide an artificial intelligence (AI) service to users requesting the AI service (paragraphs [0002] and [0041] describe service operators look to a network to be able to detect a specific application, multiple AI models can be used to provide IF models to the UPFs, at the UPFs, IF models can be used to recognize application in live traffic to 
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Shi for having a gateway that hosts an inference module.  The teachings of Shi, when implemented in the Faulhaber system, will allow one of ordinary skill in the art to perform a service. One of ordinary skill in the art would be motivated to utilize the teachings of Shi in the Faulhaber system in order to use the inference models at the gateways to recognize applications in the data flow in the gateways which allows an operators at the gateways a mechanism to apply service treatments to the communication flow associated with the recognized application (Shi: paragraph [0041]).

As for claim 11, the combined system of Faulhaber and Shi teaches 
receive an AI service request that includes a data payload (Faulhaber: paragraph [0029] describes a user sends a message to the machine learning service within a request);
determine whether the AI service request can be fulfilled using the loaded neural network (Faulhaber: paragraphs [0031]-[0032] describe the machine learning service includes a dynamic router which includes a model selector component selecting which one of the group of ML models to provide the request in order to cause a recipient model to generate an inference result);
cause the data payload to be inputted to the loaded neural network if the AI service request can be fulfilled using the loaded neural network (Faulhaber: paragraph 
send a generated result to a requestor of the AI service that is based on the inputted data payload (Faulhaber: paragraph [0034] describes the dynamic router includes a result generator for accessing inference results and determining what results are to be provided to a requesting client).

As for claim 13, Faulhaber teaches the inference resource comprising a neural processing unit, a tensor processing unit, a field programmable gate array, an application specific integrated circuit, a graphics processing unit or a central processing unit (paragraph [0148] describes a central processing unit).
Faulhaber fails to teach wherein an inference resource is located at a switch.
However, it is well known in the art, to implement inference resource at gateways, as evidenced by Shi.
Shi discloses wherein an inference resource is located at a switch (Fig. 4, UPF 420 and inference module 427; paragraphs [0039]-[0040] describe IF models are deployed at gateways which are referred to as UPFs, the UPF gateway supports features and capabilities to facilitate user plane operation such as packet routing and forwarding, packet inspection and other features, therefore, the UPF gateway is construed as a switch).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Shi for having a 

As for claim 16, the combined system of Faulhaber and Shi teaches the AI service comprising a vehicle-to-vehicle AI service, an augmented reality AI service, an autonomous driving AI service, a video analytics AI service or a language analysis AI service (Faulhaber: paragraph [0029] describes a model could be a language translation model that translates text/speech of one language into text/speech of another language).

As for claim 20, the combined system of Faulhaber and Shi teaches the neural network comprising a convoluted neural network, a deep neural network, a recurrent neural network, a convoluted neural network, a multi-task cascaded neural network, a text-to-speech neural network (Faulhaber: paragraph [0029] describes the ML model is a text to speech model), a Gaussian mixture model neural network, an alternating least square neural network, a gate recurrent unit neural network, an automatic speaker verification neural network, a natural language processing neural network, a compressed sparse row neural network, an inception neural network, a bundle 

As for claim 22, Faulhaber teaches
receiving an AI service request that includes a data payload (paragraph [0029] describes a user sends a message to the machine learning service within a request); 
determining whether the AI service request can be fulfilled using the neural network (paragraphs [0031]-[0032] describe the machine learning service includes a dynamic router which includes a model selector component selecting which one of the group of ML models to provide the request in order to cause a recipient model to generate an inference result); and
forwarding the AI service request that includes the data payload to a second inference resource located separate from the switch if the AI service request cannot be fulfilled using the neural network (paragraph [0032] describes a request is received and a ML model is selected to fulfill the request; paragraphs [0036]-[0037] describe new ML models which is determined to perform better than old models, are selected to replace the old ones).
Faulhaber fails to teach wherein a neural network is loaded to an inference resource located at a switch.
However, it is well known in the art, to implement inference resource at gateways, as evidenced by Shi.
Shi discloses wherein a neural network is loaded to an inference resource located at a switch (Fig. 4, UPF 420 and inference module 427; paragraphs [0038] and 
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Shi for providing AI models to be used by inference models.  The teachings of Shi, when implemented in the Faulhaber system, will allow one of ordinary skill in the art to perform a service. One of ordinary skill in the art would be motivated to utilize the teachings of Shi in the Faulhaber system in order to use the inference models at the gateways to recognize applications in the data flow in the gateways which allows an operators at the gateways a mechanism to apply service treatments to the communication flow associated with the recognized application (Shi: paragraph [0041]).


As for claim 25, Faulhaber teaches
receive an AI service request that includes a data payload (paragraph [0029] describes a user sends a message to the machine learning service within a request); 
determine whether the AI service request can be fulfilled using the neural network (paragraphs [0031]-[0032] describe the machine learning service includes a dynamic router which includes a model selector component selecting which one of the group of ML models to provide the request in order to cause a recipient model to generate an inference result); and

Faulhaber fails to teach wherein a neural network is loaded to an inference resource located at a switch.
However, it is well known in the art, to implement inference resource at gateways, as evidenced by Shi.
Shi discloses wherein a neural network is loaded to an inference resource located at a switch (Fig. 4, UPF 420 and inference module 427; paragraphs [0038] and [0041] describe AI model including machine learning and various forms of neural networks are used to provide IF models which are deployed at gateways, the UPF gateway supports features and capabilities to facilitate user plane operation such as packet routing and forwarding, packet inspection and other features, therefore, the UPF gateway is construed as a switch).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Shi for providing AI models to be used by inference models.  The teachings of Shi, when implemented in the Faulhaber system, will allow one of ordinary skill in the art to perform a service. One of ordinary skill in the art would be motivated to utilize the teachings of Shi in the Faulhaber system in order to use the inference models at the gateways to recognize 

As for claims 17, 18, 19, 21 and 27, these claims list all the same elements of 10, 11, 13, 16 and 25, respectively, but in a non-transitory computer readable medium comprising a plurality of instructions that in response to being executed by a system of a switch cause the system to perform a step to carry out the step of rather than system form (Faulhaber: paragraph [0150] describes computer readable storage medium containing instructions which can be accessed by a system device).  Therefore, the supporting rationale of the rejection to claims 10, 11, 13, 16 and 25 applies equally as well to claims 17, 18, 19, 21 and 27, respectively.


Claims 3-4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Faulhaber (US 2019/0156247) in view of Shi (US 2020/0053155) further in view of Haemel (US 2020/0027210).

As for claim 3, the combined system of Faulhaber and Shi teaches the inference resource located at the switch (Shi: Fig. 4, paragraph [0041] describes the AI models are used to provide IF models which are deployed at gateways).
 The combined system of Faulhaber and Shi fails to teach an inference resource comprising a neural processing unit, a tensor processing unit, a field programmable gate array, an application specific integrated circuit, a graphics processing unit or a central processing unit.

Haemel discloses an inference resource comprising a neural processing unit, a tensor processing unit, a field programmable gate array, an application specific integrated circuit, a graphics processing unit or a central processing unit (paragraph [0034] describes the hardware that belongs to the deployment system (see Fig. 1) includes GPUs, CPUs, graphics cards, an AI/deep learning system i.e. supercomputer).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Haemel for implementing a processing unit at an interference service.  The teachings of Haemel, when implemented in the Faulhaber and Shi system, will allow one of ordinary skill in the art to allow deployment of inference models. One of ordinary skill in the art would be motivated to utilize the teachings of Haemel in the Faulhaber and Shi system in order to train, deploy and integrate machine learning models within a production environment for providing informative and actionable information to users (Haemel: Abstract).

As for claim 4, the combined system of Faulhaber and Shi teaches all the limitations set forth above except a neural network comprising a convoluted neural network, a deep neural network, a recurrent neural network, a convoluted neural network, a multi-task cascaded neural network, a text-to-speech neural network, a Gaussian mixture model neural network, an alternating least square neural network, a gate recurrent unit neural network, an automatic speaker verification neural network, a natural language processing neural network, a compressed sparse row neural network, 
However, it is well known in the art, to include convolutional neural networks in a system, as evidenced by Haemel.
Haemel discloses a neural network comprising a convoluted neural network (paragraph [0024] describes convolutional neural networks), a deep neural network, a recurrent neural network, a convoluted neural network, a multi-task cascaded neural network, a text-to-speech neural network, a Gaussian mixture model neural network, an alternating least square neural network, a gate recurrent unit neural network, an automatic speaker verification neural network, a natural language processing neural network, a compressed sparse row neural network, an inception neural network, a bundle adjustment neural network or a simultaneous localization and mapping/extended Kalman filter neural network.
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Haemel for having convolutional neural networks in a service.  The teachings of Haemel, when implemented in the Faulhaber and Shi system, will allow one of ordinary skill in the art to allow deployment of inference models. One of ordinary skill in the art would be motivated to utilize the teachings of Haemel in the Faulhaber and Shi system in order to train, deploy and integrate machine learning models within a production environment for providing informative and actionable information to users (Haemel: Abstract).


However, it is well known in the art, to include convolutional neural networks in a system, as evidenced by Haemel.
Haemel discloses a neural network comprising a convoluted neural network (paragraph [0024] describes convolutional neural networks), a deep neural network, a recurrent neural network, a convoluted neural network, a multi-task cascaded neural network, a text-to-speech neural network, a Gaussian mixture model neural network, an alternating least square neural network, a gate recurrent unit neural network, an automatic speaker verification neural network, a natural language processing neural network, a compressed sparse row neural network, an inception neural network, a bundle adjustment neural network or a simultaneous localization and mapping/extended Kalman filter neural network.
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Haemel for having convolutional neural networks in a service.  The teachings of Haemel, when .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Faulhaber (US 2019/0156247) in view of Shi (US 2020/0053155) further in view of Mandava et al. (US 2015/0254090), hereinafter Mandava.

As for claim 6, the combined system of Faulhaber and Shi teaches
wherein resources are neural network that is loaded to an inference resource at a switch (Shi: paragraphs [0038] and [0041] describes AI models including various forms of neural networks can be used to provide IF models to UPFs);
wherein the neural network is loaded to the inference resource at the switch (Shi: paragraphs [0038] and [0041] describe AI models including various forms of neural networks can be used to provide IF models to UPFs).
The combined system of Faulhaber and Shi fails to teach receiving an indication that resources have been loaded;
sending an indication to a requestor of a request to load the resources is complete.
However, it is well known in the art, to inform a user of resources provisioning status, as evidenced by Mandava.

receiving an indication that resources have been loaded  (paragraph [0041] describes a reservation system is notified that resources are provisioned); and
sending an indication to a requestor of a request to load the resources is complete (paragraphs [0036] and [0041] describe a user who requests of the resource provisioning is notified of a successful provisioning).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Mandava for informing a user a status of a resource provisioning.  The teachings of Mandava, when implemented in the Faulhaber and Shi system, will allow one of ordinary skill in the art to utilize the resources that are provisioned. One of ordinary skill in the art would be motivated to utilize the teachings of Mandava in the Faulhaber and Shi system in order to inform a user the status and completion of a provisioning process.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Faulhaber (US 2019/0156247) in view of Shi (US 2020/0053155) further in view of Pekkala et al. (US 2002/0172195), hereinafter Pekkala.

As for claim 12, the combined system of Faulhaber and Shi teaches all the limitations set forth above except an interface to be coupled with a link includes a plurality of data pipes coupled with a shared packet buffer, the plurality of data pipes to separately include receive and transmit media access controllers.

Pekkala discloses an interface to be coupled with a link includes a plurality of data pipes coupled with a shared packet buffer (Fig. 3; paragraphs [0061]-[0063] and [0073] describe a hybrid channel switch comprises multiple media access controllers (MAC), and other components to form data interfaces, the MAC interfaces receives packets on an IB link, performs buffering, flow control among other operations, the switch utilizes a shared buffer memory to support traffic flows from the MACs), the plurality of data pipes to separately include receive and transmit media access controllers (0073] describe the transaction switch includes a shared buffer memory which receives and transmits 32-bit reads and writes by media access controllers (MACs)).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Pekkala for implementing a transaction switch.  The teachings of Pekkala, when implemented in the Faulhaber and Shi system, will allow one of ordinary skill in the art to facilitate network traffic. One of ordinary skill in the art would be motivated to utilize the teachings of Pekkala in the Faulhaber and Shi system in order to promote a more efficient use of buffer memory by utilizing a buffer memory in a shared manner (Pekkala: paragraph [0074]).

Claims 23, 26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Faulhaber (US 2019/0156247) in view of Shi (US 2020/0053155) further in view of Genty et al. (US 2019/0377946), hereinafter Genty.

As for claim 23, the combined system of Faulhaber and Shi teaches wherein the switch is a device (Faulhaber: Fig. 1, dynamic router 108; paragraph [0031] describes the dynamic router).
The combined system of Faulhaber and Shi fails to teach wherein a device comprising an edge network device.
However, it is well known in the art, to implement an edge device in a network environment, as evidenced by Genty.
Genty discloses wherein a device comprising an edge network device (paragraph [0046] describes an edge device where artificial intelligent decision model is deployed).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Genty for implementing edge devices in a network system.  The teachings of Genty, when implemented in the Faulhaber and Shi system, will allow one of ordinary skill in the art to perform localized inferences. One of ordinary skill in the art would be motivated to utilize the teachings of Genty in the Faulhaber and Shi system in order to receive data from a local data warehouse or sensors and handle processing of the data via local network connections which prevents network latency due to poor connectivity to a remote network.

As for claim 26, the combined system of Faulhaber and Shi teaches wherein the switch is a device (Faulhaber: Fig. 1, dynamic router 108; paragraph [0031] describes the dynamic router).

However, it is well known in the art, to implement an edge device in a network environment, as evidenced by Genty.
Genty discloses wherein a device comprising an edge network device (paragraph [0046] describes an edge device where artificial intelligent decision model is deployed).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Genty for implementing edge devices in a network system.  The teachings of Genty, when implemented in the Faulhaber and Shi system, will allow one of ordinary skill in the art to perform localized inferences. One of ordinary skill in the art would be motivated to utilize the teachings of Genty in the Faulhaber and Shi system in order to receive data from a local data warehouse or sensors and handle processing of the data via local network connections which prevents network latency due to poor connectivity to a remote network.

As for claim 28, the claim lists all the same elements of claim 23, but in a non-transitory computer readable medium comprising a plurality of instructions that in response to being executed by a system of a switch cause the system to perform a step to carry out the step of rather than system form (Faulhaber: paragraph [0150] describes computer readable storage medium containing instructions which can be accessed by a system device).  Therefore, the supporting rationale of the rejection to claim 23 applies equally as well to claim 28.

Claims 24 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Faulhaber (US 2019/0156247) and Shi (US 2020/0053155) in view of Genty et al. (US 2019/0377946) further in view of Pekkala (US 2002/0172195).

As for claim 24, the combined system of Faulhaber, Shi and Genty teaches the edge network switch to be coupled with a link to receive the request to load the neural network to the inference resource located at the switch (Faulhaber: paragraph [0091] describes a user submits a deployment request; Shi: paragraph [0041] describes the providing of AI models to IF models at UPFs; Genty: paragraph [0046] describes an edge device where artificial intelligent decision model is deployed).
The combined system of Faulhaber, Shi and Genty fails to teach a switch including an interface, the interface including a plurality of data pipes coupled with a shared packet buffer, the plurality of data pipes to separately include receive and transmit media access controllers.
However, it is well known in the art, to perform data flow operations that include data storage input/output operations, as evidenced by Pekkala.
Pekkala discloses a switch including an interface, the interface including a plurality of data pipes coupled with a shared packet buffer (Fig. 3; paragraphs [0061]-[0062] and [0073] describe a hybrid channel switch comprises multiple media access controllers (MAC), and other components to form data interfaces, the MC interfaces perform buffering, flow control among other operations, the switch utilizes a shared buffer memory to support traffic flows from the MACs), the plurality of data pipes 
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Pekkala for implementing a transaction switch.  The teachings of Pekkala, when implemented in the Faulhaber, Shi and Genty system, will allow one of ordinary skill in the art to facilitate network traffic. One of ordinary skill in the art would be motivated to utilize the teachings of Pekkala in the Faulhaber, Shi and Genty system in order to promote a more efficient use of buffer memory by utilizing a buffer memory in a shared manner (Pekkala: paragraph [0074]).

As for claim 29, the claim lists all the same elements of claim 25, but in a non-transitory computer readable medium comprising a plurality of instructions that in response to being executed by a system of a switch cause the system to perform a step to carry out the step of rather than system form (Faulhaber: paragraph [0150] describes computer readable storage medium containing instructions which can be accessed by a system device).  Therefore, the supporting rationale of the rejection to claim 25 applies equally as well to claim 29.

Allowable Subject Matter
Claims 7, 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Claim 7 recites the following: 
“The method of claim 1, further comprising:
the request to load the neural network to the inference resource located at the switch
based on a service level agreement (SLA) between a network operator for a network that includes the switch and a tenant of the network that offers the AI service to users requesting the AI service; and
the request to load the neural network to the inference resource located at the switch including a tenant identifier to identify the tenant and performance requirements to provide results to the users requesting the AI service.”

Young et al. (US 2017/0034643) disclose a service request based on a service level agreement between a network operator for a network that includes a switch and a tenant of the network that offers a service to users requesting the service, see paragraphs [0019] and [0022].  Young discloses an endpoint requests for a service from a mobile edge computing device i.e. switch, the service is provided to the endpoint while a negotiation is performed between an application provider computing device i.e. tenant and a network operator computing device (see Figure 1, devices 106, 114 and 116). 

Kuo et al. (US 2019/0156246) teach a method of generating and deploying packages for machine learning at edge devices.  A machine learning package is deployed to a connected device for installation in order to allow the connected device to run an inference application (see paragraph [0017]).  A user indicates the deployment package using a management device via a graphical user interface and command line interface.  The user provides an indication by selecting a particular inference application, machine learning framework, machine learning model, hardware platform, and connected device from a list, the user enters into a data field an identifier/name of inference application, machine learning framework, machine learning model, hardware platform and connected device (see paragraph [0020]).  Kuo discloses an indication to generate and deploy a machine learning package, the indication includes identifier of an inference application, machine learning framework, hardware platform and connected device but Kuo fails to teach the indication includes identifier of a tenant to identify the tenant as claimed.

the request to load the neural network to the inference resource located at the switch including a tenant identifier to identify the tenant and performance requirements to provide results to the users requesting the AI service.” 

Claims 8 and 9 are dependent claims of claim 7, therefore, the claims are objected to as being dependences of claim 7.

A proposed amendment has been presented to applicant for consideration.  Applicant declined the proposed amendment.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kandoi et al. (US 2020/0104750) teach hosting machine learning models
Pfister et al. (US 2019/0379605) teach inferring device load and availability in a network by observing weak signal network based metrics
Anghel et al. (US 2019/0332895) teach optimizing machine learning-based edge computing networks

Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. T N. whose telephone number is (571)272-1013.  The examiner can normally be reached on M & Th 5:30 am - 2:30 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINH T. NGUYEN/Examiner, Art Unit 2459